347 S.W.3d 180 (2011)
Charlotte JOHN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95830.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Charlotte John (Movant) appeals from the judgment of the Circuit Court of St. Charles County denying her Rule 24.035 motion. Movant argues that the motion court clearly erred in denying, without an evidentiary hearing, her claim that her plea of guilty was unknowing, unintelligent, and involuntary because: 1) the *181 State breached the plea agreement; and 2) the sentencing court deviated from the plea-bargained sentence without giving her an opportunity to withdraw her plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).